IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER MARTIN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-3817

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 14, 2014.

Petition for Belated Appeal -- Original Jurisdiction.

Christopher Martin, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the Order Denying “Second Amended

Motion for Post Conviction Relief” rendered on June 9, 2014, in Gadsden County

Circuit Court case number 2008-CF-A0407 is granted. Upon issuance of mandate, a

copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment

as a notice of appeal.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.